Case 16-22047        Doc 72     Filed 01/31/19     Entered 01/31/19 12:41:21          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 22047
         James Peoples
         Denise Peoples
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/08/2016.

         2) The plan was confirmed on 10/19/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/03/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 03/13/2017, 07/12/2018.

         5) The case was Dismissed on 09/10/2018.

         6) Number of months from filing to last payment: 21.

         7) Number of months case was pending: 31.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-22047             Doc 72       Filed 01/31/19    Entered 01/31/19 12:41:21                Desc         Page 2
                                                        of 4



 Receipts:

           Total paid by or on behalf of the debtor                 $26,756.00
           Less amount refunded to debtor                                $0.00

 NET RECEIPTS:                                                                                        $26,756.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                      $3,500.00
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                            $1,174.36
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $4,674.36

 Attorney fees paid and disclosed by debtor:                       $500.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim            Claim       Principal      Int.
 Name                                      Class   Scheduled      Asserted         Allowed        Paid         Paid
 Advocate Medical Group                Unsecured         260.00           NA              NA            0.00       0.00
 American InfoSource LP as agent for   Unsecured         155.45           NA              NA            0.00       0.00
 Associated Laboratory Phys SC         Unsecured         344.60           NA              NA            0.00       0.00
 ATT Wireless/Cingular                 Unsecured         521.25           NA              NA            0.00       0.00
 Bayview Loan Servicing LLC            Secured      273,216.51    324,326.35       324,326.35           0.00       0.00
 Bayview Loan Servicing LLC            Secured       41,758.74     56,400.79        41,758.74     15,639.88        0.00
 Bluestem Brands Fingerhut             Unsecured      1,048.71            NA              NA            0.00       0.00
 Bluestem Brands Fingerhut             Unsecured         136.76           NA              NA            0.00       0.00
 Brickyard Bank                        Secured      430,095.41            NA              NA            0.00       0.00
 Candica LLC                           Unsecured      2,212.11            NA              NA            0.00       0.00
 Cap One/HSBC                          Unsecured         870.30           NA              NA            0.00       0.00
 Capital One Auto Finance              Secured       29,667.39     23,767.54        23,767.54           0.00       0.00
 CCS/First National Bank               Unsecured         357.00           NA              NA            0.00       0.00
 Christopher G. Walsh                  Unsecured         794.27           NA              NA            0.00       0.00
 Comcast                               Unsecured         373.00           NA              NA            0.00       0.00
 Consult in Pathology                  Unsecured         646.00           NA              NA            0.00       0.00
 Consult in Pathology                  Unsecured         216.00           NA              NA            0.00       0.00
 Cook County                           Priority          474.61           NA              NA            0.00       0.00
 Credit One/LVNV/FNBM                  Unsecured         880.81           NA              NA            0.00       0.00
 Denovus Corp/ATT Wireless             Unsecured      1,253.20            NA              NA            0.00       0.00
 Denovus/Fingerhut                     Unsecured      2,170.61            NA              NA            0.00       0.00
 Department Of Education               Unsecured     20,214.16     22,230.08        22,230.08           0.00       0.00
 DirecTV                               Unsecured         261.07           NA              NA            0.00       0.00
 GE Cap Corp/Care Credit               Unsecured         270.00           NA              NA            0.00       0.00
 GEMB/Walmart                          Unsecured         866.67           NA              NA            0.00       0.00
 HomePlus Finance                      Secured       14,421.19            NA              NA            0.00       0.00
 HomePlus Finance                      Secured           652.03          0.00          652.03        244.20        0.00
 HSBC/Capital One                      Unsecured         403.44           NA              NA            0.00       0.00
 HSBC/Nautilus                         Unsecured      1,328.00            NA              NA            0.00       0.00
 Ingalls Memorial Hospital             Unsecured           0.00      2,015.55        2,015.55           0.00       0.00
 Internal Revenue Service              Priority       2,205.42       3,910.42        3,910.42           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-22047             Doc 72   Filed 01/31/19    Entered 01/31/19 12:41:21                 Desc        Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim           Claim         Claim        Principal        Int.
 Name                                  Class   Scheduled        Asserted      Allowed         Paid          Paid
 Internal Revenue Service          Unsecured           0.00          128.69        128.69           0.00         0.00
 Keynote Consulting                Unsecured         528.85          528.85        528.85           0.00         0.00
 Kurtz Ambulance Service Inc       Unsecured      1,290.00              NA            NA            0.00         0.00
 LVNV Funding LLC                  Unsecured      2,457.34              NA            NA            0.00         0.00
 Portfolio Recovery Associates     Secured       15,800.00       19,840.37     15,800.00       5,010.79     1,186.77
 Portfolio Recovery Associates     Unsecured            NA         4,040.37      4,040.37           0.00         0.00
 Quantum3 Group                    Unsecured      1,002.63         1,002.63      1,002.63           0.00         0.00
 Radiology Imaging Cons-Harvey     Unsecured      1,325.00              NA            NA            0.00         0.00
 Resurgent Capital Services        Unsecured      1,258.48         1,563.27      1,563.27           0.00         0.00
 Sprint                            Unsecured         220.38             NA            NA            0.00         0.00
 Sullivan Urgent Aid Centers Ltd   Unsecured           0.00          803.00        803.00           0.00         0.00
 Surgical Care Associates          Unsecured         390.00             NA            NA            0.00         0.00
 Verizon Wireless                  Unsecured      1,457.63              NA            NA            0.00         0.00
 William B. Evans MD SC            Unsecured      1,035.00              NA            NA            0.00         0.00


 Summary of Disbursements to Creditors:
                                                                 Claim            Principal                Interest
                                                               Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                  $324,326.35                $0.00                  $0.00
       Mortgage Arrearage                                 $42,410.77           $15,884.08                  $0.00
       Debt Secured by Vehicle                            $39,567.54            $5,010.79              $1,186.77
       All Other Secured                                       $0.00                $0.00                  $0.00
 TOTAL SECURED:                                          $406,304.66           $20,894.87              $1,186.77

 Priority Unsecured Payments:
        Domestic Support Arrearage                                $0.00                $0.00                $0.00
        Domestic Support Ongoing                                  $0.00                $0.00                $0.00
        All Other Priority                                    $3,910.42                $0.00                $0.00
 TOTAL PRIORITY:                                              $3,910.42                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                              $32,312.44                   $0.00                $0.00


 Disbursements:

           Expenses of Administration                             $4,674.36
           Disbursements to Creditors                            $22,081.64

 TOTAL DISBURSEMENTS :                                                                            $26,756.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-22047        Doc 72      Filed 01/31/19     Entered 01/31/19 12:41:21            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/31/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
